Opinion issued January 23, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00935-CV
                           ———————————
            CHRISTOPHER MARTIN MCCLENDON, Appellant
                                       V.
               JENNIFER HINTZEL MCCLENDON, Appellee


                  On Appeal from the County Court at Law
                           Austin County, Texas
                     Trial Court Case No. 2011L-5345


                         MEMORANDUM OPINION

      Appellant, Christopher Martin McClendon, has neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5,

20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this

appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2